Exhibit 10.2

 

AMENDMENT TO THE

GLOBAL SERVICE AGREEMENT

 

This Amendment to the Global Service Agreement (the “Original Agreement”) dated
May 24, 2017 between Nukkleus Limited, a private limited Bermuda company
(“Nukk”) and FXDirectDealer, LLC a limited liability company organized under the
laws of the State of Delaware (“FXDD”) is entered this 17th day of October 2017
with an effective date of October 1, 2017. All defined terms not defined herein
shall have the meaning as set forth in the Original Agreement.

 

 

1.The Parties hereby agree that Section 28 of the Original Agreement shall be
amended and restated as follows:

 

Commencing October 1, 2017, Nukk shall compensate FXDD at a rate of
USD$1,575,000 per month (the “Rates”). The Rates are subject to change with
reasonable notice depending upon the type of business and Support required at
that particular time, but, in no event shall the total charge be less than the
agreed upon rate per month for the first three years, unless otherwise agreed to
in writing. The compensation shall be paid to FXDD, in arrears daily, with final
adjustment no later than the 25th of each consecutive month.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
above written.

 



  Nukkleus Limited   FXDirectDealer, LLC               By: /s/Emil Assentato  
By:/s/ Emil Assentato                         Name and title:   Name and title:
              Emil Assentato  

Emil Assentato

    Director/CEO  

Chairman

           







 

 